Title: To Thomas Jefferson from William Wirt, 13 July 1825
From: Wirt, William
To: Jefferson, Thomas


                        Dear Sir.
                        
                            Washington.
                            July 13. 1825.
                    My friends Colo Tennant, a distinguished merchant of Baltimore, and his son in law, Mr Kennedy, one of my favorite brethren of the bar of that city, being about to pass through your part of the country, are desirous of an opportunity of paying their respects to you; and I give them this introduction with great pleasure, not only on account of their own merits and high standing in society, but because of the veneration which they entertain of you. You are too much accustomed to these pilgrim visits to require an apology for the homage which you cannot avoid. Our people think that they have a right to see and pay their respects to the Fathers of their country, and I am very sure that you have no disposition to disappoint so natural and laudable a desire.I beg you to accept the assurance of my continued respect and devotion.
                        Wm Wirt